NUMBER 13-15-00057-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI—EDINBURG


HAYDEN REAVES AND BILLY ROCHIER,                                           Appellants,

                                           v.

CITY OF CORPUS CHRISTI,                                                      Appellee.


               On appeal from the County Court at Law No. 2
                        of Nueces County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      Appellants Hayden Reaves and Billy Rochier and appellee City of Corpus Christi

have filed a motion to abate this appeal on grounds that the judgment at issue is

interlocutory and they wish to request permission to appeal from the trial court. See TEX.

R. APP. P. 28.3.
       We GRANT the parties’ motion to abate and we ABATE this appeal for the parties

to proceed as stated in the trial court. We direct appellants to file either the petition for

permissive appeal, a motion to dismiss the appeal, or another appropriate pleading with

this Court within thirty days of the date of this order. The appeal will be reinstated upon

further order of this Court.

       We GRANT appellee’s unopposed motion for extension of time to file brief to the

extent that the time for filing appellee’s brief is now suspended. If the trial court and this

Court each grant permission to appeal, the due date for appellee’s brief will be governed

by Texas Rule of Appellate Procedure 28.3(k). See id. R. 28.3(k).

       It is so ORDERED.

                                                                       PER CURIAM

Delivered and filed the 1st
day of September, 2015.




                                              2